Blizzard is banning people in its Hearthstone Twitch chat for spamming ...   https://www.theverge.com/2019/10/18/20921301/blizzard-bans-hearthsto...
                            Case 5:19-cv-05540-EJD Document 21-1 Filed 10/21/19 Page 1 of 3




           By Bijan Stephen      Oct 18, 2019, 4:25pm EDT




           In February, Blizzard announced a new Hearthstone e-sports program, called the
           Masters Tour, to pit the game’s best players against each other for a chance to win the
           acclaim of the internet (and potentially a lot of money). A European leg of the tour is
           currently happening in Bucharest, and you can catch the action over on Twitch.

           But there’s a catch: anybody who posts anything pro-Hong Kong seems to be earning


1 of 3                                                                                                                         10/21/2019, 7:34 PM
Blizzard is banning people in its Hearthstone Twitch chat for spamming ...   https://www.theverge.com/2019/10/18/20921301/blizzard-bans-hearthsto...
                            Case 5:19-cv-05540-EJD Document 21-1 Filed 10/21/19 Page 2 of 3

           an automatic 24-hour chat ban, as reported by Dot Esports. (On Twitch, a chat ban
           means that you can’t post anything in a channel’s chat for a certain amount of time;
           offenses and ban lengths are both specified by moderators.)

           That said, the bans seem inconsistent. On Friday afternoon, over at the
           @PlayHearthstone Twitch channel, the chat filled up with pro-Hong Kong messages
           that didn’t seem to be getting deleted. That might be because the channel was
           showing a rerun of an earlier match and the moderators weren’t around to see what
           was happening. (A Blizzard esports spokesperson clarified that the bans were being
           triggered by spamming phrases in the channel’s chat.)

           There have been a series of massive protests in Hong Kong this summer, kicked off
           by the introduction of an extradition bill. As the summer went on, Hong Kong police
           escalated their use of force, deploying tear gas, bean bag rounds, and in some cases,
           live fire. At the same time, a number of US companies with interests in China have
           tried to discourage employees from speaking out in support of the protestors — most
           notably in the case of the NBA.

           Blizzard, whose games are big business in China, has run into similar issues. On
           October 8th, the company issued a yearlong ban to Ng “Blitzchung” Wai Chung, a
           prominent professional Hearthstone player from Hong Kong, after he said a pro-Hong
           Kong slogan in a post-game interview. (They also stripped him of his tournament
           winnings.) After a public outcry, Blizzard reduced the length of the ban by six months
           and reinstated his prize money — although a week later, the company suspended
           three college Hearthstone players for six months after they held up a sign that said
           “Free Hong Kong, Boycott Blizz” during an official competition stream.

           At the time, Blizzard released a statement addressing the incident with Chung wherein
           its president, J. Allen Brack, wrote that the company’s decisions weren’t influenced by
           its (significant) business and relationships in China. “Moving forward, we will continue
           to apply tournament rules to ensure our official broadcasts remain focused on the
           game and are not a platform for divisive social or political views,” Brack wrote. With
           this latest Twitch policy, it appears that Blizzard is doubling down on its pro-China
           stance.


2 of 3                                                                                                                         10/21/2019, 7:34 PM
Blizzard is banning people in its Hearthstone Twitch chat for spamming ...   https://www.theverge.com/2019/10/18/20921301/blizzard-bans-hearthsto...
                            Case 5:19-cv-05540-EJD Document 21-1 Filed 10/21/19 Page 3 of 3

           Across the industry, though, corporate reactions have been mixed. Riot Games, which
           publishes League of Legends, said broadcasters shouldn’t talk about “sensitive topics”
           on air, referring to Hong Kong; Epic Games, on the other hand, said it wouldn’t ban
           players or creators for political speech.

           Update October 21st, 11:05AM ET: A Blizzard esports spokesperson clarified that
           the company is not banning people from its Hearthstone Twitch chat for using pro-
           Hong Kong speech specifically (or any other political statements); the bans have been
           triggered by an automated moderating system that catches viewers “spamming any
           phrase repeatedly.”




3 of 3                                                                                                                         10/21/2019, 7:34 PM
